Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The closest prior art, Bentzien et al. (US Patent #9,092,474) in view of Earl et al. (US (US Pub. 20) 2003/0233648), discloses “determining a first group of modules of a plurality of modules of the system to be upgraded in a first stage and a second group of modules of the plurality of modules of the system to be upgraded in a second stage, wherein the second stage is after the first stage; upgrading the first group of modules in the first stage; causing the upgraded first group of modules to provide a corresponding service; and upgrading the second group of modules in the second stage while the upgraded first group of modules is providing the corresponding service”. 
However, the prior art differs from the present invention because the prior art fails to disclose “determining a first group of modules of a plurality of modules of the system to be upgraded in a first stage and a second group of modules of the plurality of modules of the system to be upgraded in a second stage, wherein the second stage is after the first stage; upgrading the first group of modules in the first stage; causing the upgraded first group of modules to provide a corresponding service; and upgrading the second group of modules in the second stage while the upgraded first group of modules is providing the corresponding service, wherein determining the first group of modules and the second group of modules comprises: estimating a time period required for upgrading the plurality of modules; estimating corresponding time points at which the plurality of modules will provide services; including, based on an estimate that the first module of the plurality of modules will provide a ”.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8 and 15 identify the distinct features “determining a first group of modules of a plurality of modules of the system to be upgraded in a first stage and a second group of modules of the plurality of modules of the system to be upgraded in a second stage, wherein the second stage is after the first stage; upgrading the first group of modules in the first stage; causing the upgraded first group of modules to provide a corresponding service; and upgrading the second group of modules in the second stage while the upgraded first group of modules is providing the corresponding service, wherein determining the first group of modules and the second group of modules comprises: estimating a time period required for upgrading the plurality of modules; estimating corresponding time points at which the plurality of modules will provide services; including, based on an estimate that the first module of the plurality of modules will provide a service before the time period ends, the first module in the first group of modules; and including, based on an estimate that the second module of the plurality of modules will provide a service after the time period ends, the second module in the second group of modules.", which are not taught or suggested by the prior art of records.
Claims 1, 3-8, 10-15, and 17-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all claims 1, 3-8, 10-15, and 17-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/YONG J CHOE/Primary Examiner, Art Unit 2135